206 Md. 637 (1955)
111 A.2d 596
CUMMINGS
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 20, October Term, 1954.]
Court of Appeals of Maryland.
Decided February 14, 1955.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
DELAPLAINE, J., delivered the opinion of the Court.
This application was filed by Elijah Cummings to obtain leave to appeal from the refusal of a writ of habeas corpus.
Petitioner alleges that he was convicted by the Criminal Court of Baltimore on September 9, 1954, on the charge of assault to murder, and was sentenced to imprisonment in the Maryland House of Correction for the term of three years.
He contends that he was deprived of due process of law, because he was denied the right to produce witnesses whose testimony would have had a direct bearing on the case. The contention of a prisoner that he was not given compulsory process for witnesses in a criminal prosecution can be raised on appeal, but cannot be raised on habeas corpus. Denial of an opportunity to obtain witnesses at a trial goes only to the regularity of the proceeding, not to the jurisdiction of the trial court. Selby v. Warden of Maryland House of Correction, 201 Md. 653, 92 A.2d 756; Bowen v. Warden of Maryland House of Correction, 202 Md. 646, 96 A.2d 489; Spence v. Warden of Maryland House of Correction, 204 Md. 661, 103 A.2d 345.
He also contends that the evidence produced against him was so insignificant that it was ridiculous, and led him to believe that the desire of the State's Attorney to obtain a conviction was "the primary factor regardless of who was made to suffer." As we have often stated, habeas corpus cannot be made to serve the purpose *639 of an appeal or a new trial to review the question of guilt or innocence of the petitioner, and the contention that the evidence produced at the trial did not prove that the petitioner had committed a crime cannot be considered in a habeas corpus proceeding. Bonsuk v. Warden of Maryland House of Correction, 203 Md. 671, 100 A.2d 645; Laso v. Warden of Maryland House of Correction, 204 Md. 663, 103 A.2d 342; Friedel v. Warden of Maryland Penitentiary, 205 Md. 657, 109 A.2d 50.
Application denied, with costs.